Order denying plaintiff’s motion to strike out defendant’s proposed interrogatories numbered 5 to 19, inclusive, of the interrogatories to be administered to the superintendent or official head of the University of Pennsylvania Hospital, Philadelphia, Pa., a witness to be examined on the part of the defendant under a commission directed to Louise C. Hague at Philadelphia, Pa., unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.